  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

     MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


UNITED STATES OF AMERICA     )
                             )   CRIMINAL ACTION NO.
     v.                      )     2:18cr326-MHT
                             )          (WO)
CHESTER RAY PERKINS          )


                    OPINION AND ORDER

    This cause is before the court on defendant Chester

Ray Perkins’s oral motion to continue.    For the reasons

set forth below, the court finds that jury selection and

trial, now set for November 5, 2018, should be continued

pursuant to 18 U.S.C. § 3161(h)(7).

    While the granting of a continuance is left to the

discretion of the trial judge, see United States v.

Stitzer, 785 F.2d 1506, 1516 (11th Cir. 1986), the court

is limited by the requirements of the Speedy Trial Act,

18 U.S.C. § 3161.   The Act provides in part:

          “In any case in which a plea of not
          guilty is entered, the trial of a
          defendant charged in an information or
          indictment with the commission of an
          offense shall commence within seventy
          days from the filing date (and making
          public)   of    the   information   or
          indictment, or from the date the
          defendant   has   appeared  before   a
          judicial officer of the court in which
          such charge is pending, whichever date
          last occurs.”

§ 3161(c)(1).     The Act excludes from the 70-day period

any continuance based on “findings that the ends of

justice served by taking such action outweigh the best

interest of the public and the defendant in a speedy

trial.”      §    3161(h)(7)(A).      In    granting    such     a

continuance, the court may consider, among other factors,

whether the failure to grant the continuance “would deny

counsel for the defendant ... reasonable time necessary

for   effective   preparation,     taking   into   account     the

exercise of due diligence.”       § 3161(h)(7)(B)(iv).

      The court concludes that, in this case, the ends of

justice served by granting a continuance outweigh the

interest of the public and Perkins in a speedy trial.

Perkins will receive a mental-competency evaluation by

the BOP, which will require additional time.           The court

will, in turn, require further time to consider the

parties’ responses to the evaluation and determine how


                              2
to proceed.       A November 5 trial date will not provide

sufficient time for all of this to occur.

    In light of Perkins’s BOP            evaluation, the court

concludes    that   a    continuance    is   warranted      to   enable

Perkins to prepare effectively for trial.

                                ***

    Accordingly, it is ORDERED as follows:

    (1) Defendant Chester Ray Perkins’s oral motion to

continue (doc. no. 38) is granted.

    (2)     The   jury   selection     and   trial,   now    set   for

November 5, 2018, are continued generally.

    DONE, this the 17th day of October, 2018.

                                  /s/ Myron H. Thompson
                               UNITED STATES DISTRICT JUDGE




                                 3
